DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds the maximum allowable length of 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An interference measurement apparatus for generating the interference image . . .” as found in claims 1-8.
“An acquisition part that acquires a plurality of the interference images . . .” as found in claims 1-7 and 9.
“A calculation part that calculates a sine wave component and a cosine wave component . . .” as found in claims 1-7 and 9.
“An error detection part that detects an error . . .” as found in claims 1-7 and 9.
“A correction part that corrects the sine wave component and the cosine wave component . . .” as found in claims 1-7 and 9.
“A geometry calculation part that calculates surface geometry of the object to be measured . . .” as found in claims 1-7 and 9.
“An image capturing part that captures the interference image . . .” as found in claim 9.
	With further regard to the above limitations, the terms “apparatus” and “part” are used as substitutes for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition words “for” or “that”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “interference measurement”, “acquisition”, “calculation”, “error detection”, “correction”, and “geometry calculation” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim sets forth an interference measurement system that features “an interference measurement apparatus” in line 2 of the claim, and also features “the analysis apparatus according to claim 1” in line 3 of the claim.  However, claim 1 recites that the analysis apparatus analyzes an interference image of “an interference measurement apparatus” in the preamble of the claim.  As such, it is unclear if the interference measurement apparatus referred to in line 2 of claim 9 is the same as the interference measurement apparatus referred to in the preamble of claim 1, or if these are different interference measurement apparatus and therefore there are two interference measurement apparatus set forth in claim 9.
For purposes of examination, the examiner will interpret that claim as if there is only a single interference measurement apparatus in claim 9.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claims 1 and 8, the claims recite an analysis apparatus for analyzing an interference image of an interference measurement apparatus for generating the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with a laser light (claim 1) and a corresponding analysis method for analyzing an interference image of an interference measurement apparatus for generating the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with a laser light (claim 8).  Each claim is drawn to calculating a sine wave and a cosine wave component of an acquired interference signal for each pixel in the plurality of interference images, detecting an error between a first Lissajous figure constructed on the basis of the sine and cosine wave components for each pixel and an ideal second Lissajous figure, and correcting the sine and cosine wave components for each pixel on the basis of the error, and calculating surface geometry of an object on the basis of the corrected sine and cosine components.
As can be seen from the above description, the claimed invention acquires an interference pattern, calculates a sine and cosine wave component of that signal, corrects an error of those components, and then calculates the surface geometry of the object based on the corrected components.  As indicated by equations 1-6 as found in the instant specification, in view of the broadest reasonable interpretation of the claims in light of the specification, the claims encompass mathematical calculations.  This is considered an abstract idea in view of, for example, Digitech Image Techs, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014). 
This judicial exception is not integrated into a practical application because, in claim 1, the claim is directed only to an abstract idea performed on a computer.  While there are a plurality of parts that perform each function, as the parts are considered 112f limitations, turning to the specification to determine the structure of those limitations reveals that these parts are merely part of a processor.  Meanwhile, claim 8 lacks any such processor such limitations to perform the method steps.  Without any additional meaningfully claimed limitations, such as limitations directed specifically as to how the interference fringes are determined, it is not possible for the claimed abstract idea to be integrated into a practical application.  Merely stating that the interference fringes are based on a plurality of optical path lengths between the reference surface and the surface of the object to be measured from the interference measurement apparatus is not sufficient to lend positive recitation to the generation of interference in these claims, as the interference images in these claims is already present prior to any acquisition and further processing of the images by the claims.  
Additionally, while the preamble of claims 1 and 8 recite that the apparatus and method analyze “an interference image of an interference measurement apparatus for generating the interference image of reference light and measurement light reflected by irradiating a reference surface and a surface of an object to be measured with laser light”, this limitation is not sufficient to integrate the abstract idea into a practical application.  This limitation is found in the preamble of the claim.  Without the limitation being in the body of the claim, the generation of the interference image is not actively recited by the claims.  In other words, the limitation in the preamble may disclose how the interference image is created, but it is not positively recited as part of the analysis apparatus or the analysis method.  Furthermore, while the claims set forth that the surface geometry of the object to be measured is calculated, this limitation does not integrate the judicial exception into a practical application as the calculation of the surface geometry is not a transformation or reduction of a particular article into a different state or thing (see MPEP 2106.04(d)).  This final limitation in the claims is merely a final calculation performed as part of the abstract idea to generate a final result of the function of the analysis apparatus or the performance of the analysis method.
Finally, claims 1 and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only positively recited elements, as only found in claim 1, are associated with a computer.  The use of a computer in its ordinary capacity for well understood tasks (e.g. to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g. a mathematical equation or calculation) does not integrate a judicial exception into a practical application or provide significantly more.  See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) or Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) along with MPEP 2106.05(f).
As such, claims 1 and 8 are rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
As for claims 2-7, these claims are rejected for the reasons set forth above regarding claim 1.  Each claim only provides further functionality of each part set forth in claim 1 (claims 2-3) or performs explicit mathematical calculations (see Equations 1-4 found in claims 4-7, respectively).  As these claims only provide further limitations to the abstract idea itself, they are also rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
The examiner notes that claim 9 is not rejected under 35 USC 101 as the claim sets forth a practical application of the abstract idea.  Here, providing the specific limitations for the interference measurement apparatus and how that interference measurement apparatus generates the plurality of interference images that are then captured by an image capturing part in that apparatus is enough to integrate the abstract idea of claim 1 into a practical application.
Allowable Subject Matter
Claims 1-9 would be allowed in view of the prior art should the 35 USC 101 and 35 USC 112(b) rejections set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 1 and 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an analysis apparatus for analyzing an interference image of an interference measurement apparatus (claim 1) and a corresponding method for analyzing an interference image of an interference measurement apparatus (claim 8), the apparatus and method comprising, among other essential elements, an error detection part that detects an error between a first Lissajous figure constructed on the basis of the sine wave component and the cosine wave component for each pixel and an ideal second Lissajous figure; a correction part that corrects the sine wave component and the cosine wave component for each pixel on the basis of the error; and a geometry calculation part that calculates surface geometry of the object to be measured on the basis of the corrected sine wave component and cosine wave component, in combination with the rest of the limitations of the above claims.
With further regard to the above claims, the closest prior art of record, US 2014/0152998 to Okuda, discloses an interferometric measurement apparatus and method.  After the measurement device, shown in Figure 1, obtains a reference signal at detector 105 and an interference signal at detector 114, these signals are sent to a processor 115.  Then, sine and cosine multiplied signals of the measurement signal are obtained by multiplying the measurement signal by a sine and cosine signal, respectively.  An error correction step is performed, then a phase is obtained by calculating an arctangent of the corrected sine and cosine multiplied signals, and a shape of the object 111 to be measured is obtained (see the Okuda abstract and claim 1).  However, Okuda fails to disclose the features set forth above with regard to the above claims, where the error detection is performed by detecting an error between a first Lissajous figure constructed on the basis of calculated sine and cosine wave components at each pixel in a plurality of interference images and an ideal Lissajous figure, correcting the sine and cosine wave components, and then calculating the shape of the object from the corrected components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 102013217216 to Kortschack et al. discloses Lissajous figures that are generated by the sine wave of an interference pattern generated by an interferometer acting as an incremental sensor, where that sine wave gives a cosine curve that can be plotted as a Lissajous figure, which would ideally form a circle (see paragraphs 0010-0014); US 2005/0237534 to Deck discloses a scanning interferometer that discusses determining corrected sine and cosine components (see paragraph 0164); US 2009/0116034 to Takahashi discloses an interferometer that shows generated Lissajous signals (see Figs. 7 and 9); and US 2019/0265019 to Jansen et al. discloses that cyclic errors in the interferometer generates a Lissajous curve that has an elliptical shape (see paragraphs 0042 and 0047). Finally, while US 2021/0102800 is not eligible as prior art for the instant application, this document, to Matsuura, discloses a related interferometer, analysis apparatus, and analysis method to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 26, 2022